Title: Robert Smith to Thomas Jefferson, 4 June 1810
From: Smith, Robert
To: Jefferson, Thomas


            
              Sir
              Department of State 
                     4th June 1810.
            
            
		   I have had the Honor to receive your Letter of the 30th Ult. and in compliance with the request it contains I have now the pleasure to send you such of the Papers in this Office relative to the Batture, as can be prepared in time for the Mail of today. The residue shall be forwarded by the next Mail. 
		  
            
              With Sentiments of the Highest Respect I have the Honor to Sir 
                  be Sir Your Most Obt Sert
              
                  R Smith
            
          